Appeal from an order of the Supreme Court, Erie County (John E Lane, J), entered June 17, 2005 in a personal injury action. The order determined the method of calculating the Workers’ Compensation lien of Liberty Mutual Insurance Company on the settlement proceeds.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on October 23, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, A.EJ., Gorski, Smith and Centra, JJ.